DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 01/03/2022. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al WO2020155166A1 .

Regarding claim 1, LI et al WO2020155166A1 discloses a method performed by a terminal in a wireless communication system (page 6, lines 14-16, the gNB sends a signal to indicate whether the UE needs to monitor the PDCCH at the associated PDCCH monitoring point. the method comprising: 								receiving, from a base station, a parameter relating to a channel state information reference signal (CSI-RS) (page 7, lines 15-17,  in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e. parameter) to a UE. One or more configuration parameters are associated with the configuration signaling) for a preparation operation (page 42, lines 8-31}the configuration signaling includes a configuration signaling to define a preparation period(i.e. a preparation operation), and wherein the configuration signaling includes a slot offset, wherein the slot offset is a time gap between the CSI and a reference slot, wherein the reference slot is the slot where DRX on-duration starts) ,						the parameter including information on a number of discontinuous reception (DRX) occasions associated with the CSI-RS; (Page 17, example 3,the configuration signaling include one or more of the following parameters such as  an index of DRX parameter sets . DRX short cycle and a DRX long cycle) and ( see page19, table2 discloses  index of DRX parameter sets indicate numbers of  DRX short cycle, and  numbers a DRX long cycle, and its repletion period), and see fig.16 , wherein discloses the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690, at 1640 the DRX on-duration state is activated
 	receiving, from the base station outside a DRX active time, the CSI-RS based on the parameter ,performing, by using the received CSI-RS, the preparation operation for monitoring a physical downlink control channel (PDCCH) in the DRX active time; and monitoring the PDCCH in the DRX occasions within the DRX active time based on a result of the preparation operation, (page  FIG.16, discloses  page 48lines 24-31, , the configuration signaling (i.e. parameter)is transmitted at 1610, the power saving signal based on PDCCH is transmitted at 1620, the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690(i.e.  wherein CSI-RS is received out of the DRX on-duration state 1640),  at 1640 the DRX on-duration state is activated (or starts) if DRX operation is configured) and (page 7, lines 22-23, During DRX, the UE monitors the physical downlink control channel (PDCCH) at a predetermined time)



    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale



wherein the CSI-RS is received outside the DRX active time ( see fig.16 wherein  CSI-RS is received out of  the DRX on-duration state 1640), in case that a DRX cycle configured for the terminal is larger than or equal to a threshold value (page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value. 

Regarding claim 6, LI et al WO2020155166A1 discloses a method performed by a base station in a wireless communication system, the method comprising: 				transmitting, to a terminal, a parameter relating to a channel state information reference signal (CSI-RS) (page 7, lines 15-17,  in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e.parameter) to a UE. One or more configuration parameters are associated with the configuration signaling)   for a preparation operation (page 42, lines 8-31}the configuration signaling includes a configuration signaling to define a preparation period(i.e. a preparation operation), and wherein the configuration signaling includes a slot offset, wherein the slot offset is a time gap between the CSI and a reference slot, wherein the reference slot is the slot where DRX on-duration starts) ;						 the parameter including information on a number of discontinuous reception (DRX) occasions associated with the CSI-RS(Page 17, example 3,the configuration signaling include one or more of the following parameters such as  an index of DRX parameter sets . DRX short cycle and a DRX long cycle) and ( see page19, table2 discloses  index of DRX parameter sets indicate numbers of  DRX short cycle, and  numbers a DRX long cycle, and its repletion period), and see fig.16 , wherein discloses the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690, at 1640 the DRX on-duration state is activated;											transmitting, to the terminal outside a DRX active time, the CSI-RS , based on the parameter, wherein the preparation operation is performed based on the CSI-RS for monitoring a physical downlink control channel (PDCCH) in  the DRX active time; and transmitting, to the terminal,  the PDCCH in the DRX occasions within the DRX active tim(page  FIG.16, discloses  page 48lines 24-31, , the configuration signaling (i.e. parameter)is transmitted at 1610, the power saving signal based on PDCCH is transmitted at 1620, the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690(i.e.  wherein  CSI-RS is received out of the DRX on-duration state 1640),  at 1640 the DRX on-duration state is activated (or starts) if DRX operation is configured) and (page 7, lines 22-23, During DRX, the UE monitors the physical downlink control channel (PDCCH) at a predetermined time)




    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale
, 
3Appl. No.: 16/788,858 Response dated: January 3, 2022 Reply to Office Action of: October 6, 2021wherein the CSI-RS is transmitted outside the DRX active time( see fig.16 wherein  CSI-RS is received out of  the DRX on-duration state 1640),, in case that a DRX cycle configured for the terminal is larger than or equal to a threshold value (page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value.  

Regarding claim11, LI et al WO2020155166A1 discloses a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit or receive a signal; and 4Appl. No.: 16/788,858 Response dated: January 3, 2022Reply to Office Action of: October 6, 2021 a controller coupled with the transceiver ( page 5, lines 7-16,FIG. 2 shows an example of an apparatus, accordance with some example embodiments. An apparatus 2 10 such as  a wireless device such as UEs 1, 112, and/or 3 can include processor electronics 220 such as a microprocessor that implements one or more of the features disclosed in this document. The apparatus 210 ca include transceiver electronics 230 to send and/or receive wireless signals over one or more communication interfaces such as antenna 240. The apparatus 210 can include one or more memories (not explicitly shown) configured to store information such as data and/or executable instructions) and configured to: 				receive, from a base station, a parameter relating to a channel state information reference signal (CSI-RS) (page 7, lines 15-17,  in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e.parameter) to a UE. One or more configuration parameters are associated with the configuration signaling) for a preparation operation (page 42, lines 8-31}the configuration signaling includes a configuration signaling to define a preparation period(i.e. a preparation operation), and wherein the configuration signaling includes a slot offset, wherein the slot offset is a time gap between the CSI and a reference slot, wherein the reference slot is the slot where DRX on-duration starts), 
the parameter including information on a number of discontinuous reception (DRX) occasions associated with the CSI-RS(Page 17, example 3,the configuration signaling include one or more of the following parameters such as  an index of DRX parameter sets . DRX short cycle and a DRX long cycle) and ( see page19, table2 discloses  index of DRX parameter sets indicate numbers of  DRX short cycle, and  numbers a DRX long cycle, and its repletion period), and see fig.16 , wherein discloses the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690, at 1640 the DRX on-duration state is activated, 											receive, from the base station outside a DRX active time, the CSI-RS based on the parameter, perform, by using the received CSI-RS, the preparation operation for monitoring a physical downlink control channel (PDCCH) in the DRX active tim(page  FIG.16, discloses  page 48lines 24-31, , the configuration signaling (i.e.parameter)is transmitted at 1610, the power saving signal based on PDCCH is transmitted at 1620, the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690(i.e.  wherein  CSI-RS is received out of the DRX on-duration state 1640),  at 1640 the DRX on-duration state is activated (or starts) if DRX operation is configured) and (page 7, lines 22-23, During DRX, the UE monitors the physical downlink control channel (PDCCH) at a predetermined time), 


    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale


wherein the CSI-RS  is received outside the DRX active time ( see fig.16 wherein  CSI-RS is received out of  the DRX on-duration state 1640), in case that a DRX cycle configured for the terminal is larger than or equal to a threshold value (page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value. 

Regarding claim16, LI et al WO2020155166A1 discloses a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit or receive a signal; and a controller coupled with the transceiver (page 5, lines 7-16, FIG. 2 shows an example of an apparatus, accordance with some example embodiments. An apparatus 2 10 such as a base station 120 can include processor electronics 220 such as a microprocessor that implements one or more of the features disclosed in this document. The apparatus 210 ca include transceiver electronics 230 to send and/or receive wireless signals over one or more communication interfaces such as antenna 240. The apparatus 210 can include one or more memories (not explicitly shown) configured to store information such as data and/or executable instructions) and configured to 							transmit, to a terminal, a parameter relating to a channel state information reference signal (CSI-RS) (page 7, lines 15-17,  in FIG. 4A, at 410, the base station transmits a configuration signaling(i.e. Parameter) to a UE. One or more configuration parameters are associated with the configuration signaling)  for a preparation operation (page 42, lines 8-31}the configuration signaling includes a configuration signaling to define a preparation period(i.e. a preparation operation), and wherein the configuration signaling includes a slot offset, wherein the slot offset is a time gap between the CSI and a reference slot, wherein the reference slot is the slot where DRX on-duration starts) ,						 the parameter including information on a number of discontinuous reception (DRX) occasions associated with the CSI-RS (Page 17, example 3,the configuration signaling include one or more of the following parameters such as  an index of DRX parameter sets . DRX short cycle and a DRX long cycle) and ( see page19, table2 discloses  index of DRX parameter sets indicate numbers of  DRX short cycle, and  numbers a DRX long cycle, and its repletion period), and see fig.16 , wherein discloses the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690, at 1640 the DRX on-duration state is activated,											transmit, to the terminal outside a DRX active time, the CSI-RS , based on the parameter,  wherein the preparation operation is performed based on the CSI-RS for monitoring a physical downlink control channel (PDCCH) in  the DRX active time, and transmit, to the terminal,  the PDCCH in the DRX occasions within the DRX active tim(page  FIG.16, discloses  page 48lines 24-31, , the configuration signaling (i.e. Parameter)is transmitted at 1610, the power saving signal based on PDCCH is transmitted at 1620, the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690(i.e. the CSI-RS is received out of the DRX on-duration state 1640),  at 1640 the DRX on-duration state is activated (or starts) if DRX operation is configured) and (page 7, lines 22-23, During DRX, the UE monitors the physical downlink control channel (PDCCH) at a predetermined time)


    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale

wherein the CSI-RS is transmitted outside the DRX active time ( see fig.16 wherein  CSI-RS is received out of  the DRX on-duration state 1640, in case that a DRX cycle configured for the terminal is larger than or equal to a threshold value(page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value.  

Regarding claims 2.7, 12, and 17, LI et al WO2020155166A1    discloses all the features with respect to the claims 1, 6, 11 and 16 respectively.						LI further discloses receiving, from the base station, information indicating that the CSI-RS is received ( see fig.16 wherein  CSI-RS is received in preparation period out of  the DRX on-duration state 1640) in case that the DRX cycle is larger than or equal to the threshold value(page 37, lines 19-20  a DRX cycle of the DRX parameter is larger than a threshold value).  

Regarding claims 3.8, 13, 18 and LI et al WO2020155166A1    discloses all the features with respect to the claims 1, 6, 11 and 16 respectively
LI further discloses transmitting, to the base station, information requesting the CSI-RS (Page 44, lines 19-21, the corresponding signal is a power saving signal based on PDCCH, wherein the power saving signal can be used to wake up a UE and trigger a preparation period. The power saving signal based on PDCCH may also include CSI request) in case that the DRX cycle is larger than or equal to the threshold value (page 37, lines 19-20, a DRX cycle of the DRX parameter is larger than a threshold value).

Regarding claims 4, 9 ,14 and 19 , LI et al WO2020155166A1    discloses all the features with respect to the claims 1, 6, 11 and 16,respectively.
LI further discloses wherein the parameter further includes at least one of information relating to a transmission resource of the CSI-RS, information relating to a transmission periodicity of the CSI-RS, information relating to a transmission offset of the CSI-RS ( Page 7, lines16 The configuration signaling may include at least one of followmg parameters: a slot offset threshold) and ( Page 8, lines 6-7The transmission information associated with the slot offset threshold configuration comprises a slot offset threshold of an aperiodic channel state information reference signal (CSI-RS)),
, information relating to a gap between a transmission occasion of the CSI- RS and an active time, or information relating to a preparation time of the CSI-RS.


Regarding claims 5, 10, 15 and 20, LI et al WO2020155166A1    discloses all the features with respect to the claims 1, 6, 11 and 16 respectively
LI further discloses wherein the preparation operation is for controlling a radio frequency (RF) and a baseband to monitor the PDCCH (see fig. 16, and includes at least one of channel measurement, channel tracking, or automatic gain control (AGC) ( FIG.16, discloses page 48lines 24-31, ,the configuration signaling (i.e. Parameter)is transmitted at 1610, the power saving signal based on PDCCH is transmitted at 1620(i.e. controlling a radio frequency (RF) and a baseband to monitor the PDCCH), the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690(i.e.  channel measurement), at 1640 the DRX on-duration state is activated (or starts) if DRX operation is configured) and (page 7, lines 22-23, During DRX, the UE monitors the physical downlink control channel (PDCCH) at a predetermined time)



    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale


Response to Remarks/Arguments
Applicant’s argument:
 Applicant argued that the references cited, dos not discloses 
Regarding the first claimed aspect 
“ a terminal performs a preparation operation for PDCCH reception by using a CSI-RS transmitted outside of a DRX active time and monitors a PDCCH within the DRX active time. That is, the terminal receives the CSI-RS before the DRX active time and uses the CSI-RS to perform a preparation operation for monitoring the PDCCH within the DRX active time
Regarding the second claimed aspect,
 the parameters associated with a CSI-RS for a preparation operation are transmitted from a base station to a terminal and include information on the number of DRX occasions associated with the CSI-RS. More specifically, the base station transmits the parameters on the CSI-RS to be transmitted in an "outside DRX active time" and explicitly indicates to the terminal how many DRX occasions within the DRX active time are associated with the CSI-RS)

Examiner’s response

Applicant’s remarks and argument filed on 01/03/2022 to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims. 
Regarding the first claimed aspect, 
Applicant attention is directed to the fig. 16, below, wherein in FIG.16, discloses the configuration signaling (i.e. Parameter) is transmitted at 1610, the power saving signal based on PDCCH is transmitted at 1620(i.e. controlling monitor the PDCCH), the preparation period is at 1630 including CSI-RS resource set transmitting at 1680 and CSI reporting at 1690(i.e.  CSI-RS is transmitted outside the DRX on-duration state 1640), at 1640 the DRX on-duration state is activated (or starts) if DRX operation is configured) and (page 7, lines 22-23, During DRX, the UE monitors the physical downlink control channel (PDCCH) at a predetermined time).
Thus, the reference LI et al WO2020155166A1   discloses the first claimed aspect, 



    PNG
    media_image1.png
    526
    1062
    media_image1.png
    Greyscale

Regarding the second claimed aspect,
LI et al WO2020155166A1 discloses the parameters associated with a CSI-RS for a preparation operation  (page 42, lines 8-31}the configuration signaling includes a configuration signaling to define a preparation period(i.e. a preparation operation), and wherein the configuration signaling includes a slot offset, wherein the slot offset is a time gap between the CSI and a reference slot, wherein the reference slot is the slot where DRX on-duration starts) are transmitted from a base station to a terminal (  and include information on the number of DRX occasions associated with the CSI-RS page 7, lines 15-17,  in FIG. 4A, at 410 the base station transmits a configuration signaling(i.e.parameter) to a UE. One or more configuration parameters are associated with the configuration signaling) and further Page 17, example 3, the configuration signaling include one or more of the following parameters such as an index of DRX parameter sets . DRX short cycle and a DRX long cycle)  . 
More specifically ,  the base station transmits the parameters on the CSI-RS to be transmitted in an "outside DRX active time"  ( see fig. 16, wherein csi is transmitted outside DRX active state) and explicitly indicates to the terminal how many DRX occasions within the DRX active time are associated with the CSI-RS) (Page 17, example 3,the configuration signaling include one or more of the following parameters such as  an index of DRX parameter sets . DRX short cycle and a DRX long cycle) and ( see page19, table2 discloses  index of DRX parameter sets indicate numbers of  DRX short cycle, and  numbers a DRX long cycle, and its repletion period).
Thus, the reference LI et al WO2020155166A1   discloses the second claimed aspect.
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. Independent Claims 6,11, and 16 recite features analogous to those of Claim 1, the cited passages teach independent claims 6,11, and 16, as well. Furthermore, the cited passages teach dependent claims, as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ang et al. US 2018/0097598 Al
-3GPP TSG RAN WG1 Ad-Hoc Meeting 1901,R1-1900421  Taipei, 21st – 25th January, 2019 Source: CMCC Title:Discussion on UE power saving schemes with adaption to UE traffic
Agenda item:7.2.9.2.1; Document for: Discussion & Decision


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478